Citation Nr: 0922819	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1971.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota.  

In October 2007, the Veteran and a witness testified before 
an RO Decision Review Officer.  A transcript of that hearing 
is of record.  

In July 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The Veteran 
submitted additional written evidence at the hearing with a 
written waiver of RO consideration, which was signed by the 
Veteran.

The issues of entitlement to service connection for a right 
hip disability, to include as secondary to a low back 
disability, and entitlement to service connection for a left 
hip disability, to include as secondary to a low back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent clinical evidence of record is in equipoise as to 
whether current chronic low back disabilities, diagnosed as 
degenerative disc disease of the lumbosacral spine, and 
lumbar degenerative spondylosis (arthritis), are causally 
related to his active service.

CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine, and lumbar 
degenerative spondylosis (arthritis), were incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.304(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify in VA correspondence to the 
Veteran dated in August 2005.  The letter informed him of 
what evidence was required to substantiate the claim 
adjudicated on the merits in the decision herein, and of his 
and VA's respective duties for obtaining evidence.  The 
letter was deficient in that it did not inform the Veteran 
that a disability rating and effective date would be assigned 
in the event of award of the benefit(s) sought.  

The Board finds that the appellant has not been prejudiced by 
the lack of proper notice in accordance with Dingess.  In the 
present case, although service connection for low back 
disabilities is being granted, no assignment of an effective 
date, or disability rating, will be made in the decision 
herein.  The AOJ will be responsible for addressing any 
notice defect with respect to the rating and effective date 
when effectuating the award.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
physician correspondence and records, a letter from the 
Veteran to his wife, and VA examination and treatment 
records.  Additionally, the claims file contains the 
statements of the Veteran's wife, and the statements of the 
Veteran in support of his claims, to include testimony at two 
hearings.  The Board has carefully reviewed the statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The first criterion for service connection is medical 
evidence of a current disability.  The evidence of record 
includes a May 2008 VA radiology report of the Veteran's 
lumbosacral spine.  The impression is slight wedging of both 
T12 and L1 which is probably the residual of old injury.  
Slight narrowing of the disc at L5-S1.  An August 2005 VA 
examination report reflects a diagnosis of degenerative disc 
disease of the lumbosacral spine L3-5.  The evidence of 
record also includes an April 2005 private hospital radiology 
report which reflects an impression of moderate generalized 
lumbar degenerative spondylosis and disc bulging, and mild 
central spinal canal stenosis L3-4 and L4-5.  Based on the 
foregoing, the Board concedes that the Veteran has current 
low back disability.

The second criterion for service connection is  medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
The Veteran testified at the July 2008 videoconference 
hearing that he injured his back in May 1969 when he fell 
down some stairs. (See videoconference hearing transcript, 
page 6).  

The Veteran's STRs include a pre-induction report of medical 
history, completed by the Veteran and dated in February 1969.  
The report reflects that the Veteran indicated he had prior 
or current back trouble.  The physician's summary and 
elaboration of all pertinent data reflects that the Veteran 
averred a history of occasional low back strain.  The 
accompanying report of medical examination reflects that, 
upon clinical evaluation, the Veteran's spine was noted to be 
normal.
 
A Veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service. See 38 U.S.C.A. §§ 1111, 1132.

The presumption of soundness attaches where there has been an 
induction examination during which the disability about which 
the Veteran later seeks service connection for was not 
detected. The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions." 38 C.F.R. 
§ 3.304(b).  As the February 1969 examination report reflects 
a normal spine, the presumption of soundness applies to the 
Veteran.  Moreover, although the Veteran indicated on the 
report of medical history that he had back pain, there is no 
evidence showing that he has the requisite qualifications to 
render competent medical opinion or to diagnose any medical 
disease or disability.  Espiritu, supra.

An STR dated in May 1969 reflects that the Veteran complained 
of a sore back and stated he fell down stairs that morning.  
He also stated a past history, although there was no record.  
The Veteran's back was reported as very stiff and he could 
bend about 15 degrees forward and to the side.  He had pain 
when bending, and his back was tender to percussion.  The 
impression was probably acute strain.  The treatment was 
heat.

An additional STR, also dated in May 1969, reflects that the 
Veteran complained of pain in the small of his back and 
indicated no recent injury.  The Veteran stated that he 
played basketball over the weekend with back pain becoming 
worse.  He was sent to the treatment room.

Another STR, also dated in May 1969, reflects that the 
Veteran complained of pain in the back.  He indicated he had 
never had medical care.  The pain was noted to be in the 
right lumbar area.  There was no muscle spasm and the normal 
range of motion.  The Veteran could touch his toes.  The 
impression was "within normal limits".

An STR dated in April 1970 reflects that the Veteran sought 
treatment for a backache.  He had a full range of motion, no 
spasm, and a negative straight leg raising test.  A past 
history of vague pain in the same place was noted.

A report of medical examination for separation purposes, 
dated in March 1971 reflects that upon clinical evaluation 
the Veteran's spine was noted to be normal.

The evidence of record also includes a photocopy of a letter 
and an envelope, postmarked in May 1969.  The letter, 
purportedly from the Veteran to his wife, reflects that the 
Veteran wrote, in part, "the only thing that bothers me is 
my back.  They took x-rays of it but didn't find anything 
wrong with my back bone.  It sure bothers me when I sit for a 
while or stand for awhile.  I would like to complain but if 
you miss to (sic) much time in basic you can be recycled.  I 
sure wouldn't enjoy that.  I think what I'll do is after 
basic, see if I can get it taken care of."

Based on the foregoing, the Board finds that the evidence of 
record reflects that the Veteran did have an in-service 
incurrence of a back injury.

The third criterion for service connection is medical 
evidence of a nexus between the current disability and the 
in-service injury.  

A July 2005 private medical report reflects that the Veteran 
gave a history of a fall during his military service.  It was 
clinically opined that such "certainly could" result in his 
arthritis in his low back.  

A May 2006 private physician's letter reflects an opinion 
that the Veteran has some degenerative disc disease 
throughout his spine, and that he is also developing stenosis 
of his back.  The correspondence notes that "[w]ith the 
arthritis of this nature, it takes many years to develop and 
certainly the fall that he took some years ago in the 
military could very strongly contribute to this problem." 

A letter dated in October 2007 from a chiropractor reflects 
that the examiner opined that the Veteran's 1969 injury in 
service can be a contributing factor to his back and 
arthritic problems.  

The Board finds that the July 2005, May 2006, and October 
2007 private medical reports and correspondence lack 
probative value.  Service connection may not be based on a 
resort to speculation or even remote possibility, and medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (noting that if the examiner's opinion 
uses terms such as "could," without supporting clinical data 
or other rationale, the doctor's opinion is too speculative 
to provide the degree of certainty required for a medical 
opinion.  See 38 C.F.R. § 3.102); Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

A February 2007 private physician's letter reflects that the 
physician has been treating the Veteran for a number of years 
for recurrent back discomfort.  The examiner noted that he 
had reviewed the Veteran's claims file and that the injury 
which the Veteran sustained in the military is consistent 
with his current problem.  The examiner also wrote that 
"[i]t is well known and documented that prior trauma, such 
as [the Veteran] has had to his low back, will result in 
arthritic changes and probably a significant degree of 
disability. 

An August 2005 VA examination report reflects that the 
examiner opined that the Veteran's back condition is less 
likely as not caused by or a result of his service.  The 
examiner further opined that the Veteran's back condition was 
not aggravated beyond its natural progression in light of the 
fact that the Veteran had no complaints of back problems at 
the time of discharge.  The examiner's opinion was based on a 
review of the Veteran's claims file, to include private 
medical records.

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a Veteran; courts have repeatedly declined to adopt 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378, 1381 (Fed. Cir. 2001).  In weighing the probative 
value of the medical opinions noted above, the Board finds, 
for reasons noted below, the opinions of the VA examiner in 
August 2005, and the private examiner in February 2007, are 
in relative equipoise.

Both the VA examiner and the February 2007 examiner, Dr. 
G.B., indicated that they had reviewed the Veteran's claims 
file.  Both examiners noted that they had reviewed an MRI of 
the Veteran's low back.  (See May 2006 private letter, and 
August 2005 VA examination report).  The VA examiner's report 
reflects that he had reviewed Dr. G.B.'s medical records.  
The records of both physicians reflect that they were 
familiar with the Veteran's post service occupation.  The 
Board finds that the clinical evidence is at least in 
equipoise with respect to the etiology of the Veteran's 
current low back disability as both clinical records are 
credible, competent, and probative.  Resolving any doubt in 
favor of the Veteran, the Board finds that current low back 
disabilities, diagnosed as degenerative disc disease of the 
lumbosacral spine, and lumbar degenerative spondylosis 
(arthritis), were causally related to his active service.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, and lumbar degenerative 
spondylosis (arthritis), is granted.



	(CONTINUED ON NEXT PAGE)



REMAND

In the decision above, the Board granted service connection 
for degenerative disc disease of the lumbosacral spine, and 
lumbar degenerative spondylosis (arthritis).  The Veteran 
avers that he has right hip and left hip pain due to his 
service-connected back disabilities.  Service connection may 
be granted for disability which is proximately due to, the 
result of, or aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2007).  Any additional 
disability resulting from the aggravation of a non-service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a), to the extent of such aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995)

The RO has not yet adjudicated the claims of secondary 
service connection for left and right hip disabilities with 
consideration of now service-connected low back disabilities.  
Such adjudication is warranted prior to appellate 
consideration of the issues by the Board.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993)

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for service 
connection for left and right hip 
disabilities, to include as secondary to 
service-connected low back disabilities.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case (including consideration of 
38 C.F.R. § 3.310 (as in effect prior to 
and from Oct. 10, 2006) and afford the 
Veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


